                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________

THE DRAGONWOOD CONSERVANCY, INC.,
PLEGUAR CORPORATION,
TERRY CULLEN
              Plaintiffs,
vs.                               Case No: 16:cv:0534

PAUL FELICIAN
PHIL SIMMERT II
                 Defendants
__________________________________________________________________________

                     DECLARATION OF ATTORNEY MARK MURPHY
                    In Opposition To Defendants’ Latest Motion For Summary Judgment


STATE OF WISCONSIN)
                  )ss
MILWAUKEE COUNTY)


       MARK P. MURPHY, being first duly sworn, attests and declares as follows:


       1.      I am Plaintiffs’ attorney in this case, and make this Declaration in Opposition To

Defendants’ latest Motion For Summary Judgment.



       2.      Between August 11 and October 2, 2020, Defendants by counsel conducted

twelve depositions of Plaintiffs’ witnesses.



       3.      Within the same general time frame Defendants also served Plaintiffs with: a 6th,

7th, and 8th Set of Interrogatories; a 4th Production of Documents Requests; and a 2nd Set of

Admissions.




                                           1
            Case 2:16-cv-00534-NJ Filed 11/20/20 Page 1 of 4 Document 157
        4.       Defendants’ “Brief in Support” of their latest Summary Judgment Motion, does

not rely upon any of the foregoing ‘new discovery’ [except for that relating to “17th St”, where

Plaintiffs do not oppose Defendants’ Motion For Summary Judgment 1].



        5.       Attached hereto as Exh. 1, is a true and correct excerpt of Officer Wick’s

deposition at p34.



        6.       Attached hereto as Exh. 2, is a true and correct copy of Officer Wick police

reports, which Defendants left out of their filings, which reflects:

        On 5/18/10… [Wick] called the curator of reptiles at Milwaukee Public Museum, Robert
        Henderson….Robert Henderson said that he had been at 2323 S. 13th Street for about
        three hours on Thursday 5/13/10. He said he was also involved in checking for
        identification tags and refining the identifications on Monday 5/17/10 at MADAC.
        [Wick Report @ “CUL MPD 30”]

        Robert Henderson believed that the identifications had been completed as of about 5pm
        on 5/17/10….Robert Henderson also stated that, while he was “not trying to put a
        positive spin on this” , that the ambient temperature the snakes were being kept in was
        warm enough and that at least “95%” of the snakes appeared to be in “excellent” or
        “very, very good” health. [Wick Report @ “CUL MPD 31”]

        On Thursday May 20, 2010, [Wick] called Gregory Meyer..stated that he had been at
        2323 S. 13th St. on Friday May 14th, 2010…his “overall view” is that the condition of the
        animals themselves was “generally good” [Wick Report @ “CUL MPD 38”]

        [Mayer] stated that, from his observations and what he heard from others involved in the
        process, that the snakes appeared to be in generally good shape and none of them
        appeared to be sick….Gregory Mayer said that he had looked at all of the turtles and the
        turtles appeared to be in “generally good shape”. [Wick Report @ “CUL MPD @ 40”

        On Thursday 5/20/10 [Wick spoke with] Jay Christie [who] stated that he had been at
        2323 S. 13th Street….Jay Christie stated that he did not see many animals at 2323 S. 13th
        Street that would have required much specialized care; and that the “generally good

1
   Plaintiffs do not oppose the Defendants’ Motion For Summary Judgment of Plaintiffs’ claims for damage to real
property at “17th Street” based upon the fact that Jane Flynt is the owner of record. Accordingly, beyond any
“new discovery” related to this 17th Street issue, the Defendants’ Brief in Support does not rely upon any of the
“new” discovery relating to Plaintiffs’ witnesses.


                                            2
             Case 2:16-cv-00534-NJ Filed 11/20/20 Page 2 of 4 Document 157
          condition” of the animals themselves at the time of their recovery could not be denied.
          [Wick Report @ “CUL MPD 42-43”].


          7.      Attached hereto as Exh. 3, is a true and correct excerpt of Lt. Felician’s deposition

at p80.



          8.      Attached hereto as Exhibits 4 and 5, are true and correct notices provided to

Plaintiffs by MADACC indicating Det. Simmert was the MPD contact for the “hold” on animals

seized.



          9.      Attached hereto as Exhibit 6 are true and correct copies of sample MPD Property

Control records, reflecting that Det. Simmert was required to authorize the release of (Plaintiffs’)

property (as late at June of 2013).



          10      Attached hereto as Exh 7 is a police photograph of the 13th Street “Courtyard”,

taken at the front-end of the execution of the warrant. This photograph reflects that the

Courtyard is clean and well maintained, and directly refutes the allegations of Lt. Felician

EDoc#29 at par 8 & 10 [and DPFOF 113 & 114] - who now alleges that the ‘Courtyard” was

cluttered “full of feces” which they had to shovel through.



          11.     Attached hereto as Exh 8 is a photograph of the same courtyard, with Jane Flint

and her hands on her hips, take post-execution, which reflects the actions taken during the

execution of the warrant.




                                              3
               Case 2:16-cv-00534-NJ Filed 11/20/20 Page 3 of 4 Document 157
        12.     Attached hereto as Exhibit 9 is a true and correct copy of a DNR record showing

that a fire extinguisher was discharged on an anaconda; which caused ‘burns’ to it per the

discovery record.



        13.     Plaintiff Pleguar Corp., was formerly known as the Chanabla Gizmo Compnay,

Inc. (the name change occurred in 2000); see: Exhibit 10 hereto, which is a true and correct

Certified Copy of the name change per the Wisconsin Department of Financial Institutions.



        14.     I have spent dozens of billable hours responding to the Defendants’ latest Motion

For Summary Judgment, which seeks to revisit the Court’s prior rulings on qualified immunity

(which has diverted my continuing preparations for an efficient trial presentation). Specifically,

I was required to review the many docket entries for both parties’ previous (two) summary

judgment submittals (including briefs, reply briefs, sur-replies, and proposed findings of fact); to

compare the substance of each prior document, to that now submitted in Defendants’ latest

Motion For Summary Judgment.



                                      /s/ electronically signed by

                                    Attorney Mark P. Murphy
                                     Attorney Mark P. Murphy

Subscribed to and sworn before me
This 20th Day of November, 2020
/s/ electronically signed by
Nichole Williams
Notary Public, State of Wisconsin
My commission expires 1/30/22




                                          4
           Case 2:16-cv-00534-NJ Filed 11/20/20 Page 4 of 4 Document 157
